Case 4:20-cv-02425 Document 40 Filed on 04/16/21 in TXSD Page 1 of 3

BURR: FORMANwe.

results matter

Joshua H, Threadcraft

jthreade(@burr.com ;
Direct pe 458-5132 420 North 20th Street

Direct Fax: (205) 413-8701 Suite 3400
Birmingham, AL 35203

 

Office (205) 251-3000
Fax (205) 458-5100
April 16, 2021 BURR,COM
VIA ELECTRONIC MAIL
Gabrielle Clair

Case Manager to Judge George C. Hanks, Jr.
United States Courthouse

515 Rusk St., Room 5300

Houston, TX 77002

Re; Request for Pre-Motion Conference: Plaintiff's Leave to Amend Pleading
Gericare Medical Supply, Inc. v. J.L. Sadick, et al.
(Case No. 4:20-cv-2425)

Dear Ms. Clair:

Pursuant to Rule 6(B)(iv) of Judge Hanks’ Court Procedures, please accept this letter as
Plaintiff Gericare Medical Supply, Inc.’s (“Gericare”) formal request to file a motion secking leave
to amend the Complaint in the above-referenced matter under Fed. R. Civ, P. 15(a)(2), and to hold
a pre-motion conference relating to this request should the court feel it is necessary.

Gericare seeks to amend the complaint to add additional causes of action and new
defendants, Of the new defendants, three proposed defendants were named as _ third-party
defendants in the third party complaint that defendants J.L. Sadick and J.L. Sadick, P.C.
(collectively “Sadick”) filed on November 25, 2020 (Doc. No. 21), Third-party defendants Imitari
Corp. (“Imitari”) and Terry W. Barnes (“Barnes”) answered the third party complaint pro se on
Feb, 26, 2021 (Doc. No. 35), and Gregory A. Jones, Jr, (“Jones”) filed his answer pro se on March
01, 2021 (Doc. No. 36).! The remaining proposed defendants are: (1) Cojones Capital, Inc., a New
York Corporation directed and controlled by Jones and/or Barnes (“Cajones”); and (2) and Laura
Romeo, an individual from Illinois (“Romeo”). A copy of the proposed amended Complaint and
exhibits are attached in the following link given the size of the exhibits:
https://burr.sharefile.com/d-s57f21195c70c404ca8cf3a239te7 faa,

 

 

' Gericare notes, however, that corporations “cannot appear pro se in federal court.”
National Oilwell Varco, L.P. v. Elite Coil Tubing Sols., LLC, No. CV H-13-0374, 2014 WL
12618088, at *1 (S.D. Tex. Apr. 30, 2014). Thus, Imitari Corp. must retain counsel in order to
participate in these proceedings.

45370471 v1 AL *e DEe FLe GAe MS e NC e SCe TN
Case 4:20-cv-02425 Document 40 Filed on 04/16/21 in TXSD Page 2 of 3

Gabrielle Clair
April 16, 2021
Page 2

 

By way of brief background, this lawsuit arises out of the tortious disappearance of more
than $1 Million Gericare was fraudulently induced to send Sadick in conjunction with Gericare’s
attempt to purchase what turned out to be non-existent Personal Protection Equipment (“PPE”).
Defendants’ wrongful actions have caused Gericare to suffer millions of dollars in damages.

As noted during the initial status conference in this case, Gericare was not aware of most
facts relating to the fraudulent transaction, or the true identities of those involved therein when it
filed the Complaint. As such, Gericare has engaged in extensive written discovery regarding these
topics with Sadick, which on several occasions required Gericare to undertake good faith efforts
to obtain complete discovery responses and responsive documents without involving the Court.
Gericare has also issued more than 20 subpoenas to third parties and conducted additional
investigation relating to information obtained through discovery in an effort to determine the facts
surrounding the fraudulent transaction giving rise to this lawsuit as well as the identities of those
involved therein. This investigation and extensive discovery efforts have resulted in the proposed
amendment to the Complaint.

In advance of sending this letter, we conferred with Sadick and attempted to confer with
third-party defendants Imitari, Barnes and Jones, sending emails to Barnes and Jones on April 9,
2021, at addresses they previously used to communicate with Gericare. Sadick’s counsel consented
to the proposed amendment. Failing to receive a response from Barnes or Jones, we sent follow-
up emails on April 13, 2021, stating that we intended to advise the Court of their positions relating
to the amendment on Friday, April 16, 2021, setting a deadline to respond of 5 p.m. CDT on April
15,2021. We also called Barnes and Jones on April 14, 2021, at telephone numbers they previously
used to communicate with Gericare, but were unable to reach them. As of the date of this letter,
we have not been able to discuss the proposed amendment with either Barnes or Jones in writing
or by phone.

In conclusion, we believe that good cause exists to allow the proposed amendment. We
appreciate very much your time and attention to this matter. Please do not hesitate to let us know
of any questions or comments at your convenience.

ee

 

45370471 v1
Case 4:20-cv-02425 Document 40 Filed on 04/16/21 in TXSD Page 3 of 3

Gabrielle Clair
April 16, 2021
Page 3

 

Cec:

David Bryant, Esq. (via electronic mail)
mr. bryant(@sbeglobal.net

 

Terry Barnes (via electronic mail and U.S. Mail)
twharnesiyahoo.com; twharnes268@amail.com
55 E Long Lake Rd.,

Suite 206,

Troy, MI 48085

 

Imitari Corp. (via electronic mail and U.S. Mail)
imcorp@yahoo.com

55 E Long Lake Rd

Suite 206,

Troy, MI 48085

Gregory A. Jones, Jr. (via electronic mail and U.S. Mail)
Greg jones. jr@emailcom; gregeregionesty@amail.com
52 W. 111th Street

Apt. 3D

New York, NY 10026

45370471 vi
